DETAILED ACTION
Status of the Claims
	Claims 1, 4, 8-9, 12, 15 and 17-19 are pending in the instant application. The claims have been subject to Restriction/Election, however no claims are currently withdrawn. Claims 1, 4, 8-9, 12, 15 and 17-19 are being examined on the merits in the instant application.
Request For Continued Examination
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1014/2020 has been entered.
 
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	All rejections and/or objections not explicitly maintained in the instant office action have been withdrawn per Applicants’ claim amendments and/or persuasive arguments.
Priority
	The U.S. effective filing date has been determined to be 07/05/2016, the filing date of the instant application. Applicant's claim for a foreign priority date of, 07/02/2016, the filing date of document EPO 15174954.6, is acknowledged. The document has been filed by applicants and electronically retrieved by the USPTO, however no English translation of the foreign priority document EPO 15174954.6 has been made of record. Accordingly, descriptive support to this document cannot be verified by the examiner and is therefore not afforded at this time.
Note: The claims are examined only with respect to the elected species limiting the  alkyl ester quat of formula (I) to a methyldiisopropanolamine (MDIPA) dialkyl quat with stearic acid; the at least one consistency regulator to cetearyl alcohol; the at least one cosmetic oil to mineral oil: and the formulation type to shower baths. 
Objections
	The disclosure is objected to because of the following informalities: The disclosure recites “stearin fatty acid” (p. 11, line 8, p. 12, line 20) and “palm stearin fatty acid”. (p. 12, line 21). It is unclear what “stearin fatty acid” is, for example a search of PubChem database for “stearin fatty acid” returns no results (attached). Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 8-9, 12, 15 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 1 is rejected as being indefinite because the claim recites “An emulsion comprising: A) from 0.2% by weight to 10% by weight of an alkyl ester quat of formula I,

    PNG
    media_image1.png
    166
    396
    media_image1.png
    Greyscale

wherein R1 is an acyl radical of a fatty acid with a chain length of from 6 to 24 carbon atoms, with the proviso that a mass fraction of radicals R1 from saturated, linear fatty acids with a chain length of from 16 to 18 carbon atoms is more than 60% by weight, and a mass fraction of radicals R1 from unsaturated, linear fatty acids with a chain length of from 12-23 carbon atoms is from 5% by weight to 35% by weight, based on all acyl radicals R1, R2 is methyl, a = 1.8-2.2 and b = 1.8-2.2, with the proviso that a + b = 4;” [emphasis added] (claim 1). The claim is considered indefinite because the claim recites “an alkyl ester quat of formula I,” and subsequently defines R1 as being “saturated, linear fatty acids with a chain length of from 16 to 18 carbon atoms is more than 60% by weight” and subsequently as “R1 from unsaturated, linear fatty acids with a chain length of from 12-23 carbon atoms is from 5% by weight to 35% by weight” and further defines (a) and (b) as being variable in that “a = 1.8-2.2 and b = 1.8-2.2, with the proviso that a + b = 4”. It appears that Applicants are attempting to claim a mixture of different alkyl ester quats of formula 1, however the claim recites “an alkyl ester quat of formula I” which is confusing because the claim subsequently equivocates on what exactly R1 is required to be. Appropriate clarification is required.
	Dependent claims 4, 8-9, 12, 15 and 17-19 each inherit the subject matter of claim 1 discussed above and are therefore rejected for the same reason.
	Claim 18 is rejected as being indefinite because the claim recites “wherein the emulsion does not exhibit water when stored for three months at 45°C.” which is unclear because it is not clear what the claim “does not exhibit water” means in the context of the claim. Instant claim 19 recites “does not exhibit water separation” 
	Claim 19 further rejected as depending from and doing nothing to clarify the subject matter of the parent claim 18.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 
	Claims 1, 4, 8-9, 12, 15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over KOEHLE (US 2014/0286889; published September, 2014) in view of PEREIRA (US 2005/0288198; published December, 2005) and UPHUES (5,296,622; March, 1994);
	and as evidenced by Kamal-Eldin, Afaf (“Effect of fatty acids and tocopherols on the oxidative stability of vegetable oils,” 2006, WILEY-VCH; European Journal of Lipid Science and Technology, Vol. 108, Issue 12, pp. 1051-1061; of record) and Moser, Bryan R. (“Comparative Oxidation Stability of Fatty Acid Alkyl Esters by Accelerated Methods,” 2009; SPRINGER; Journal of the American Oil Chemists' Society Vol. 86, Issue 7, pp. 699-706; of record).
Applicants Claims
	An emulsion comprising: A) from 0.2% by weight to 10% by weight of an alkyl ester quat of formula I,

    PNG
    media_image1.png
    166
    396
    media_image1.png
    Greyscale

wherein R1 is an acyl radical of a fatty acid with a chain length of from 6 to 24 carbon atoms, with the proviso that a mass fraction of radicals R1 from saturated, linear fatty acids with a chain length of from 16 to 18 carbon atoms is more than 60% by weight, and a mass fraction of radicals R1 from unsaturated, linear fatty acids with a chain length of from 12-23 carbon atoms is from 5% by weight to 35% by weight, based on all acyl radicals R1, R2 is methyl, a = 1.8-2.2 and b = 1.8-2.2, with the proviso that a + b = 4; (B) from 0.5% by weight to 10% by weight of at least one consistency regulator selected from the group consisting of fatty alcohols having 12 to 24 carbon atoms, glycerol esters, polyglycerol esters, fatty acids having 12 to 24 carbon atoms, polymer-based thickeners and mixtures thereof; and (C) from 5% by weight to 40% by weight of at least one cosmetic oil selected from the group consisting of silicone oils, functionalized silicones, mineral oils, fatty acid esters, fatty alcohol ethers, neutral oils, animal oils and mixtures thereof, wherein the percent by weight are based on a weight of the total emulsion (instant claim 1).
	Applicant’s species (A) is methydiisopropanolamine dialkyl quat with stearic acid (i.e. R1 is stearic acid); (B) is cetearyl alcohol; and (C) is mineral oil. The 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            KOEHLE teaches formulations comprising ester quats based upon isopropanolamine and their use in cosmetics (see whole document). KOEHLE teaches the alkanolamine species methyldiisopropanolamine as a particular preferred species ([0028]). KOEHLE teaches the fatty acids used in the synthesis of the ester quat include isostearic acid (C18) ([0007] & [0039]), including isostearic acid ([0041], Example 5, and claim 1). 
	Particularly KOEHLE teaches:

    PNG
    media_image2.png
    643
    634
    media_image2.png
    Greyscale

And, optionally, 0 to 8% by weight of a compound of general formula Ia):

    PNG
    media_image3.png
    552
    632
    media_image3.png
    Greyscale

KOEHLE teaches that that the acyl radicals R1 and R1a can be a mixture of fatty acids such as found with some mixed plant oils, however “The compounds of general formula I) constitute at least 30% by weight, preferably at least 50% by weight, particularly preferably at least 75% by weight, based on all of the compounds of general formula I) and Ia).” ([0032] to [0039]). Thus, KOEHLE clearly teaches including, for example, the mass fraction of all R1 groups being 75% isostearic acid, and including additional unsaturated, linear chain fatty acids having a chain length of from 12 to 24 carbon atoms (instant claim 1, “wherein R1 is an acyl radical of a fatty acid with a chain length of from 6 to 24 carbon atoms, with the proviso that a radicals R1 from saturated, linear fatty acids with a chain length of from 16 to 18 carbon atoms is more than 60% by weight, and a mass fraction of radicals R1 from unsaturated, linear fatty acids with a chain length of from 12-23 carbon atoms is from 5% by weight to 35% by weight, based on all acyl radicals R1”; instant claim 4, instant claim 15, instant claim 17, item-A amount).
	KOEHLE teaches the inclusion of a fatty alcohol such as cetyl alcohol, stearyl alcohol and mixtures thereof in an amount of 0.5 to 20%, preferably 1 to 10%, and most preferably 2 to 7% by weight of the total formulation ([0044] & [0045]) (instant claim 1, item-B, instant claim 15 item B, instant claim 17, item B amount). The examiner notes that “cetearyl alcohol” (instant claim 15, item-B) is a mixture of cetyl alcohol and stearyl alcohol.
	KOEHLE teaches the amount of the ester quat used in cosmetic formulations is 0.1-7.0 wt. % ([0081]) (instant claims 2 & 17). KOEHLE teaches an oil-in-water in-shower hair and body conditioner emulsion composition (Formulation Example 20, [0164]) including jojoba oil in an amount of 0.5 wt. % and alkanol 16 (cetyl alcohol) in an amount of 2.0 wt. %. KOEHLE further teaches the inclusion of cetearyl alcohol (alkanol 1618) in a conditioning hair rinse composition (Formulation Example 23, [0167]) in an amount of 3.0 wt. % (instant claims 2 & 17).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of KOEHLE is that KOEHLE does not expressly teach: (1) the dialkyl ester quat includes stearic acid (C18:0; saturated and linear chain fatty acid); or (2) the amount of oil is in the range of 5 to 40 wt. % of the emulsion composition. 
	PEREIRA teaches personal care compositions including diester quats (see whole document), including an emollient in an amount up to 50 wt. % ([0131]), where suitable emollients include jojoba oil ([0132]) and mineral oil ([0138]).
	Regarding the species stearic acid vs. isostearic acid which is expressly taught by KOEHLE:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

As pointed out by Applicants Arguments “the alkyl ester quat of instant claim 1 is distinguishable from Koehle in terms of R1, particularly regarding the mass fraction of saturated, linear fatty acids with a chain length of 12 to 24 carbon atoms being more than 50% by weight. The alkyl ester quat of Koehle does not satisfy this prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.” And that “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In the instant case the species isostearic acid and stearic acid are chemical isomers which would have been expected in the context of the dialkyl ester to which they are bound would have reasonably been expected to have similar properties. Specifically regarding the species stearic acid, PEREIRA teaches dialkyl ester quats similar to those of KOEHLE, and specifically teaches that the alkyl chains include “branched or straight chain, substituted or unsubstituted, saturated or unsaturated alkyl […] of C1 to C36 in total carbon atoms.” ([0014]). Clearly embracing stearic acid which is a straight chain saturate C18:0 fatty acid.
	Regarding the value of a being in the range of 1.8 to 2.2, UPHUES teaches quaternized esters (see whole document) including esters of methyl diisopropanolamine (col. 2, lines 55-60) wherein:

    PNG
    media_image5.png
    303
    716
    media_image5.png
    Greyscale

(col. 3, lines 16-24) (instant claims 3-4). The examiner further notes that fatty acid reactants including stearic acid and a trans content of 31-62 % (i.e. unsaturated, linear fatty acids […] from 5% by weight to 35% by weight) (col. 4, lines 8-20, Table 1) and the synthesis Example with triethanolamine substantially identical to the procedure in the instant specification, particularly condensing the alkanolamine with the fatty acid without any solvent while removing water and subsequently reacting with dimethyl sulfate (col. 4, lines 40-49).
	Specifically regarding instant claims 18 and 19, the prior art suggests the same alkyl ester quat which would have had the same properties in terms of stability in the context of emulsion compositions (an oil-in-water in-shower hair and body conditioner emulsion composition). And, while the range of oil component is not the same as that claimed the combination of references clearly suggests this limitation as being prima facie obvious. Thus, the combination teachings of the prior art clearly renders obvious the emulsion composition as claimed, hence the structural or 
	For example, Kamal-Eldin teaches the effect of fatty acids and tocopherols on the oxidative stability of vegetable oils (title), and particularly that “The effect of fatty acids on stability depends mainly on their degree of unsaturation and, to a lesser degree, on the position of the unsaturated functions within the triacylglycerol molecule.” (abstract). Kamal-Eldin further teaches the “Oxidation mechanism of unsaturated fatty acids”, including that “It is well known that lipid oxidation starts by the abstraction of a hydrogen atom from an allylic or bis-allylic position of an unsaturated fatty acid (LH) to generate an alkyl radical (L*), which combines with molecular oxygen at diffusion-controlled rate to produce a lipid peroxy radical (LOO*).” (p. 1053, §3).
	Moser teaches comparative oxidative stability of fatty acid alkyl esters by accelerated methods (title) and that “Structural trends elucidated from both methods that improved oxidative stability included decreasing the number of double bonds.” (abstract). And that “Applying these results to biodiesel, one may expect superior oxidative stability from biodiesel fuels that were prepared from feedstocks relatively 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce an oil-in-water emulsion including a methyldiisopropanolamine dialkyl quat consisting of acyl radicals that include stearic acid and unsaturated fatty acids, as suggested by KOEHLE and UPHUES, the major portion being the saturated linear chain stearic acid as one of ordinary skill in the art would have recognized that saturated fatty acid chains are not subject to oxidation and thus would have been improved in stability; and further including cetearyl alcohol, as taught by KOEHLE, and further to include an emollient in an amount up to 50 wt. %, as suggested by PEREIRA, and produce 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Response to Applicants Declaration under 37 C.F.R. 1.132:
	Applicant's declaration filed on 10/14/2020 has been fully considered and is not considered of sufficient weight to provide a basis for patentability in the instant case because (1) item 11, 2nd paragraph states that “except 3.3 mol of isostearic fatty acid (98% pure) was used in place of stearin fatty acid (98% pure).” and it is unclear what exactly “stearin fatty acid” is; and (2) the results are not considered commensurate in scope with the claims because R1 of formula (1) in claim 1 is not limited to “stearin fatty acid” (i.e. Applicants elected species). The examiner notes that a search of “stearin fatty acid” in the PubChem chemical database returned zero 
	Applicant's declaration filed on 10/14/2020 can overcome the rejection set forth under 35 U.S.C. 103 with respect to the elected species if Applicant makes the data commensurate in scope with the claims specifically in terms of the amount of ingredients and the type of ingredients for each component. It is a single data point result while the claims recite amounts broader than the data. For instance the amount of MIDIPA dialkyl quat with stearic acid is 3.75% in the experimental data and claim 1 recites from 0.2% to 10%; cetearyl alcohol is at 1.25% while the claim recites from 0.5 to 10%; mineral oil is at 4% while the claim 1 recites from 5% to 40% which is out of the claimed range. The stability data can be convincing if Applicants make the claims commensurate in scope with the data.
	Alternatively, Applicants can provide additional data for to cover the broader ranges of the claimed subject matter (see, e.g., MPEP §716.02(d)).
	Applicants are further advised that, although the record may establish evidence of secondary considerations which are indicia of nonobviousness, the record may also establish such a strong case of obviousness that the objective evidence of nonobviousness is not sufficient to outweigh the evidence of obviousness. Newell Cos. v. Kenney Mfg. Co., 864 F.2d 757, 769, 9 USPQ2d 1417, In re Chupp, 816 F.2d 643, 2 USPQ2d 1437 (Fed. Cir. 1987).
Response to Arguments:
	Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
	Applicants declaration evidence has been addressed above. Applicants argument that “the emulsion of claim 1 exhibits unexpected improved stability as compared to an emulsion including an alkyl ester quat where R1 in the formula is an acyl radical of isostearic acid” (p. 8, 17-20), is acknowledged.
	In response the examiner maintains that the evidence of record suggests that saturated fatty acids would have been expected to exhibit improved stability over the monounsaturated fatty acids of Koehle, as discussed above. And in the instant case the distinction over the prior art, taken with the evidence of record, is not considered of sufficient weight to provide a basis for patentability of the claimed subject matter because the distinction over the prior art is not significant (stearic acid vs. isostearic acid for R1 in formula 1 of instant claim 1), and Applicants have not established the .
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1, 4, 8-9, 12, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent Nos. 9,763,870 (hereafter ‘870) (claims 1-13) and 9,801,797 (hereafter ‘797) (claims 1-12) in view of HOWE (US 2008/0317687); BERMEJO (6,562,780) and UPHUES (US 5,296,622); and as evidenced by Kamal-Eldin, Afaf (“Effect of fatty acids and tocopherols on the oxidative stability of vegetable oils,” 2006, WILEY-VCH; European Journal of Lipid Science and Technology, Vol. 108, Issue 12, pp. 1051-1061; of record) and Moser, Bryan R. (“Comparative Oxidation Stability of Fatty Acid Alkyl Esters by Accelerated Methods,” 2009; SPRINGER; Journal of the American Oil Chemists' Society Vol. 86, Issue 7, pp. 699-706; of record).
	Instant claim 1 is discussed above.
	 ‘870 claim 1 recites a formulation comprising: (A) at least one liquid ester quat, and (B) at least one polymer thickener, wherein the liquid ester quat comprises at least one compound of general formula (I): 

    PNG
    media_image6.png
    221
    357
    media_image6.png
    Greyscale

where R1 is an acyl residue of an at least monounsaturated fatty acid having a chain length of from 18 to 24 carbon atoms or the acyl residue of isostearic acid or ricinoleic acid, wherein R2 is an alkyl radical having 1 to 6 carbon atoms wherein a = 1-3 and b = 1-3, with the proviso that a + b = 4. ‘870 claim 4 requires that component (A) is present in an amount of 0.1 to 7 % by weight. ‘870 claim 8 requires that the formulation to be an emulsion. ‘870 claim 9 requires an added component (C) which is a fatty alcohol where claim 10 lists cetyl alcohol and stearyl alcohol, among others, and mixtures thereof. ‘870 claim 11 requires component (C) be present in an amount of 0.5-20 wt. %.
	The examiner notes that stearic acid is an obvious isomer of isostearic acid and the substitution of one for the other would have been prima facie obvious (MPEP 2144.09)

	HOWE teaches emulsion compositions including an ester quat such as a dialkyl ester quat in cosmetic or pharmaceutical emulsions comprising an ester quat that provides superior stability and skin feel in oil-in-water emulsions, particularly in combination with silicone compounds where the resulting emulsions have a unique skin feel described as “dry, yet caring,” while maintaining the emulsion stability, as discussed in the Non-Final Rejection dated 10/18/2019 (pp. 11-13) and incorporated herein by reference.
	BERMEJO teaches esters derived from alkanolamines, dicarboxylic acids and fatty alcohols and the cationic surfactants obtained (see whole document). BERMEJO teaches that the alkanolomines useful for forming ester quats include N-methyl diisopropanolamine (i.e. methyldiisopropanolamine), as discussed above and incorporated herein by reference.
	UPHUES teaches quaternized esters including esters of methyl diisopropanolamine wherein the ratio of fatty acid to alkanolamine is expressly taught, as discussed above and incorporated herein by reference.
	Kamal-Eldin and Moser each suggest improved stability for saturated chain fatty acids over unsaturated chain fatty acids, as discussed above and incorporated herein by reference.
	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘870 because it would have been prima facie obvious to produce an oil-in-water emulsion from the claims of ‘870 for cosmetic use due to the superior stability and skin feel in oil-in-water emulsions, as suggested by HOWE, and further to utilize a known alkanolamine for a quat such as N-methyl diisopropanolamine, as taught by BERMEJO, and to utilize known chemical ratios for such production as taught 
Response to Arguments:
	Applicant's arguments filed 10/14/2020 have been fully considered but they are not persuasive.
	Applicant’s argument that the claims of ‘870 and ‘797 recite quats where R1 is an acyl residue of an at least monounsaturated fatty acid having a chain length of 18-24 carbon atoms the acyl residue of isostearic acid or ricinoleic acid which claims are distinguished from the instant claims (p. 9, last paragraph).
	As discussed above MPEP §2144.09 makes clear that chemical species of similar structure (e.g. chemical isomers such as isostearic acid and stearic acid) would have reasonable been expected to have the same properties. And HOWE teaches compositions including the diester quat of formula IV wherein R is C17H35 (stearic acid) and X = Cl- (chloride ion) in an amount of about 2.5 to 3.0 wt. percent (Examples 2-7, 9-22). Thus, reasonably suggesting that stearic acid is an obvious variant of a species for a dialkyl ester quat as those claimed by ‘870 and ‘797 (i.e. stearic acid is an isomer of isostearic acid and the substitution of one for the other would have been prima facie obvious based on the similar chemical structure (MPEP 2144.09).

Conclusion
	Claims 1, 4, 8-9, 12, 15 and 17-19 are pending and have been examined on the merits. Claims 1, 4, 8-9, 12, 15 and 17-19 are rejected under 35 U.S.C. 112(b); claims 1, 4, 8-9, 12, 15 and 17-19 are rejected under 35 U.S.C. 103; and Claims 1, 4, 8-9, 12, 15 and 17-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of US Patent Nos. 9,763,870 and 9,801,797. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Blanchard can be reached at (571) 272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
/IVAN A GREENE/Examiner, Art Unit 1619         


/TIGABU KASSA/Primary Examiner, Art Unit 1619